Title: To George Washington from Edward Anderson, 13 August 1773
From: Anderson, Edward
To: Washington, George



Sir
Annapolis 13th August 1773.

Col: Thomas Colvill having bequeathed “unto the Youngest Daughter of Mr William Anderson Merchant in London the Sum of Eighty Pounds Sterling”—I beg leave to inform you that Harriot Rebecca Anderson is the youngest Daughter of Mr William Anderson, & that her Guardian Mrs Rebecca Anderson has sent me a Power of Attorney to receive that Legacy.
As it would be inconvenient for me to wait upon you at present, & my residence on the Eastern Shore will prevent my seeing you, when you may be in this Province, I shall be obliged to you to pay that Money into the Hands of Mr Anthony Steuart of this Place; & you will please to write to him by return of Post whether you can make immediate Payment, or whether you judge it necessary for me to take any further Steps previous to your paying the Money. I am Sir Your obedt humb: Servant

Edward Anderson

